DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 of the claim set received 11/07/2022 are pending.

Election/Restrictions
Applicant’s election without traverse of the invention of claims 1-8 in the reply filed on 11/07/2022 is acknowledged.  Claims 9-20 are withdrawn as directed towards a non-elected invention.

Claim Objections
Claims 1 is objected to because of the following informalities: “stator support” of line 5 and line 6 should be written “stator support assembly” for proper antecedence.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kupiszewski (US 2018/0050806).
Regarding Claim 1, Kupiszewski discloses in Fig. 5, a generator assembly, comprising: 
a stator assembly (comprising elements 250, 254, 274, 256, 260, 290, and 268) coupled to an engine stator 260 component of a propulsion engine, the stator assembly comprising: 
a stator support structure 254 fixedly attached to the engine stator component 260; 
a stator 250 disposed on a supporting surface of the stator support; 
a manifold (see annotation of Fig. 5 below) coupled to the stator support 254, the manifold defining a connection volume (internal area of the manifold) and comprising at least one coolant opening (330 or the other coolant opening indicated in the annotation) at a connection end of the manifold; and

    PNG
    media_image1.png
    594
    668
    media_image1.png
    Greyscale

an electrical connector 300 extending between the stator 260 and a connection device 298 disposed on the connection end; and 
a rotor assembly comprising a rotor support structure 252 connected to a shaft 224 of the propulsion engine and a rotor 248 attached to the rotor support structure, wherein the rotor 248 rotates in conjunction with the shaft 224 to generate a power signal that travels through the electrical connector 300 to the connection device 298.
Regarding Claim 2, Kupiszewski discloses in Fig. 5, a cooling duct 282 in fluid communication with a coolant supply 278 and a generator coupler (see annotation of Fig. 5 above) connecting the stator assembly (comprising elements 250, 254, 274, 256, 260, 290, and 268) to the cooling duct 282, wherein the generator coupler includes an opening in fluid communication with the coolant opening of the manifold such the coolant from the coolant supply is provided into the connection volume via the generator coupler (see figure, read para. 0044).
Regarding Claim 3, Kupiszewski discloses an electrical conductor 308 extending through the cooling duct 282 and the generator coupler (as defined in the annotation of Fig. 5 above) to the connection device 298 such that the electrical conductor is conductively connected to the electrical connector via the connection device (see Fig. 5, read para. 0062).
Regarding Claim 4, Kupiszewski discloses wherein a plurality of electrical conductors 308 (plurality as read in para. 0062) extend through the cooling duct 282 and the generator coupler (as defined above) to the connection device 298 such that each of the electrical conductors 308 is conductively connected to the electrical connector and the power signal is provided to the plurality of electrical conductors via the connection device 298.
Regarding Claim 6, Kupiszewski discloses wherein the engine stator component 260 comprises a turbine frame comprising an airfoil, strut, or vane (see Fig. 5), wherein the airfoil, strut, or vane 260 comprises the cooling duct 282 and the cooling duct extends through an interior of the airfoil, strut, or vane 260 into the generator coupler (see defined coupler and the claimed relationships in the annotation of Fig. 5 above).
Regarding Claim 7, Kupiszewski discloses in Fig. 5, wherein the generator coupler (as defined in the annotation of Fig. 5 above) is attached to an inner hub 268 of the turbine frame.
Regarding Claim 8, Kupiszewski discloses wherein the manifold comprises an opening 330 enabling fluid communication between the connection volume (interior volume of the manifold defined in the annotation of Fig. 5 above) and at least one of the rotor, the stator, the rotor support structure 252 (as shown in Fig. 5), and the stator support structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski (US 2018/0050806) in view of Hughes (US 2020/0325821).
Regarding Claim 5, Kupiszewski does not explicitly disclose wherein a number of electrical conductors in the plurality of electrical conductors corresponds to a number of phases in the power signal.
Hughes discloses a generator assembly of a propulsion engine (see Fig. 1) comprising a stator 153 and a rotor 151 (see Fig. 2).  Hughes teaches a number of electrical conductors 271, 272, 273 corresponds to a number of phases in the power signal (read para. 0043 and 0040).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Kupiszewski such that the number of electrical conductors corresponds to a number of phases in the power signal given the teaching by Hughes that the number of phases in the power signal requires the same/corresponding number of electrical conductors/cables (Hughes paras. 0040 and 0043).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.F/	/GERALD L SUNG/                                                       Primary Examiner, Art Unit 3741                                                                                                                                                 Examiner, Art Unit 3741